Citation Nr: 1502906	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-31 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for history of adrenal gland tumor status post resection, including as a result of exposure to herbicides (adrenal gland cancer).

2.  Entitlement to service connection for bladder tumor status post resection, including as a result of exposure to herbicides (bladder cancer).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to November 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In April 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ), via videoconference.  A transcript of that hearing is associated with the claims file.  After the hearing the record was held open for a period of 60 days so additional evidence could be obtained, however no additional evidence was received.  Accordingly, appellate review may proceed without any prejudice to the Veteran.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's adrenal gland tumor did not begin during, or for many years after, his active duty service, and was not otherwise related to service.

2.  The Veteran's bladder tumor did not begin during, or for many years after, his active duty service, and was not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for history of adrenal gland tumor status post resection have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for history of bladder tumor status post resection have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for history of cancer of the adrenal gland and bladder.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the evidence does not establish, and the Veteran has not asserted, that his adrenal gland and bladder cancers began during active service.  The medical records reflect a tumor of his adrenal gland was first diagnosed in 1997, and bladder cancer was first diagnosed in 2010, both several decades after his separation from active service.  Instead, the Veteran has consistently asserted that these conditions were due to his exposure to herbicides, including Agent Orange, during active service.  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his current thyroid disorder from herbicide exposure in the 1960s.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Veteran's service records reflect he served within the Republic of Vietnam between December 1967 and December 1968.  He is therefore presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  However, the Board notes that the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree anytime after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

However, the exclusive list of diseases which are covered by this presumption are: 
AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy ; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Adrenal and bladder cancer are not included on the exclusive list of disease covered by the herbicide presumption.  Therefore, presumptive service connection for the issues on appeal is not available. 

The record also does not include any medical evidence indicating a link between the Veteran's history of adrenal and bladder cancers and his exposure to herbicides, including Agent Orange.  During his June 2010 Agent Orange registry examination, his history of adrenal gland and bladder cancers were indicated, but not relation to Agent Orange was suggested.  In a June 2011 treatment record, a VA physician opined "I really have no idea whether Agent Orange exposure has any potential concern with bladder cancer," but did note bladder tumors were related to tobacco use, and the Veteran had an extensive smoking history.  Finally, during his April 2013 hearing the Veteran himself testified that no medical professional has related this diagnoses to Agent Orange (Hearing Transcript p. 3).

As discussed, as a lay person the Veteran is not competent to relate his history of adrenal gland and bladder cancers to active service, and the record does not include any medical evidence suggesting a link to the Veteran's active service, including his presumed exposure to herbicides.  Therefore, service connection is not established, and the Veteran's appeals are denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in March 2011, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established, prior to initial RO adjudication.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  As discussed above, the record was held open for a period of sixty days after the hearing so the Veteran could submit additional evidence, however no additional evidence has been received to date. 

The evidence reflects that the Veteran may be in receipt of Social Security Administration (SSA) benefits. (A May 1997 VA social work note reflects the Veteran was expecting a decision on his SSA disability claim in July).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the Court noted that the government need not obtain records in every case in order to rule out their relevance and stated that such decision would be akin to a determination that all medical records must be obtained.  The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records." Id. 

In the present claim, there does not exist a reasonable possibility that SSA records could help the Veteran substantiate his claims.  Most persuasively, by the Veteran's own testimony no medical professional has related his diagnoses to his exposure herbicides during active service.  Therefore, the Board finds no such records would potentially be included in any medical records held by the SSA.  Because the SSA records could not reasonably substantiate his claims, the Board finds that VA does not have a duty to attempt to obtain SSA records.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Additionally, the Board acknowledges the Veteran was not provided with an examination regarding the disorders on appeal.  VA medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, in this case, the evidence fails to establish any relation to active service, as discussed above.  Accordingly, VA examinations were not required regarding either of these appeals.

Finally, the Veteran was provided a hearing before the undersigned VLJ in April 2013, via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disorders, specifically regarding any relation to active service or herbicides.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for history of adrenal gland tumor status post resection, including as a result of exposure to herbicides, is denied.

Service connection for bladder tumor status post resection, including as a result of exposure to herbicides, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


